

Exhibit 10.61


PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT
(SERVICE-BASED)
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:        Participant Name
RE:        Notice of Restricted Stock Unit Award (Service-Based)
This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award under the Perrigo Company plc 2013 Long-Term Incentive Plan (the
“Plan”), effective as of Grant Date (the “Grant Date”). This Award consists of
service-based restricted stock units. The terms and conditions of this incentive
are set forth in the remainder of this agreement (including any special terms
and conditions set forth in any appendix for your country (“Appendix”)
(collectively, the “Agreement”). The capitalized terms that are not otherwise
defined in this Agreement shall have the meanings ascribed to such terms under
the Plan.
SECTION 1
Restricted Stock Units - Service-Based Vesting
1.1    Grant. As of the Grant Date, and subject to the terms and conditions of
this Agreement and the Plan, the Company grants you Number of Awards Granted
(“Restricted Stock Units” or “RSUs”). Each RSU shall entitle you to one ordinary
share of the Company, nominal value €0.001 per share (“Ordinary Share”) on the
applicable RSU Vesting Date, provided the vesting conditions described in
Section 1.2 are satisfied.
1.2    Vesting. Except as provided in Section 1.3, the RSUs awarded in Section
1.1 shall vest as follows following the Grant Date (“RSU Vesting Date(s)”):
_________________________________; provided, however, that you continue in the
service of the Company from the Grant Date through the applicable RSU Vesting
Date.
Except as provided in Section 1.3, if your Termination Date occurs prior to the
RSU Vesting Date, any RSUs awarded under Section 1.1 that have not previously
vested as of such Termination Date shall be permanently forfeited on your
Termination Date.
1.3    Special Vesting Rules. Notwithstanding Section 1.2 above:
(a)    If your Termination Date occurs by reason of death or Disability, any
RSUs awarded under Section 1.1 that have not vested prior to such Termination
Date shall become fully vested.
(b)    If your Termination Date occurs by reason of a Termination without Cause,
any RSUs awarded under Section 1.1 shall continue to vest according to the
vesting




--------------------------------------------------------------------------------




schedule in effect prior to such Termination Date; provided, however, that if
your Termination Date occurs for a reason that is both described in this
subsection (b) and in subsection (c) below, the special vesting rules described
in subsection (c) shall apply in lieu of the vesting rules described in this
subsection (b).
(c)    If your Termination Date occurs by reason of a Termination without Cause
or a Separation for Good Reason on or after a Change in Control (as defined in
the Plan and as such definition may be amended hereafter) and prior to the two
(2) year anniversary of the Change in Control, all RSUs awarded under Section
1.1 that have not vested or been forfeited prior to such Termination Date shall
become fully vested.
(d)    As used in this Agreement, the following terms shall have the meanings
set forth below:
(1)    “Separation for Good Reason” means your voluntary resignation from the
Company and the existence of one or more of the following conditions that arose
without your consent: (i) a material change in the geographic location at which
you are required to perform services, such that your commute between home and
your primary job site increases by more than 30 miles, or (ii) a material
diminution in your authority, duties or responsibilities or a material
diminution in your base compensation or incentive compensation opportunities;
provided, however, that a voluntary resignation from the Company shall not be
considered a Separation for Good Reason unless you provide the Company with
notice, in writing, of your voluntary resignation and the existence of the
condition(s) giving rise to the separation within 90 days of its initial
existence. The Company will then have 30 days to remedy the condition, in which
case you will not be deemed to have incurred a Separation for Good Reason. In
the event the Company fails to cure the condition within the 30 day period, your
Termination Date shall occur on the 31st day following the Company’s receipt of
such written notice.
(2)    “Termination without Cause” means the involuntary termination of your
employment or contractual relationship by the Company without Cause, including,
but not limited to, (i) a termination effective when you exhaust a leave of
absence during, or at the end of, a notice period under the Worker Adjustment
and Retraining Notification Act (“WARN”), and (ii) a situation where you are on
an approved leave of absence during which your position is protected under
applicable law (e.g., a leave under the Family Medical Leave Act), you return
from such leave, and you cannot be placed in employment or other form of
contractual relationship with the Company.
1.4    Settlement of RSUs. As soon as practicable after the RSU Vesting Date,
the Company shall transfer to you one Ordinary Share for each RSUs becoming
vested on such date (the date of any such transfer shall be the “settlement
date” for purposes of this Agreement); provided, however, the Company may
withhold shares otherwise transferable to you to the extent necessary to satisfy
withholding taxes due by reason of the vesting of the RSUs, in accordance with
Section 2.6. You shall have no rights as a stockholder with respect to the RSUs
awarded hereunder prior to the date of issuance to you of a certificate or
certificates for such shares. Notwithstanding the foregoing, the Committee, in
its sole discretion, may elect to settle RSUs in cash based on the fair market
value of the Ordinary Shares on the RSU Vesting Date.




--------------------------------------------------------------------------------




1.5    Dividend Equivalents. The RSUs awarded under Section 1.1 shall be
eligible to receive dividend equivalents in accordance with the following:
(a)    An “Account” will be established in your name. Such Account shall be for
recordkeeping purposes only, and no assets or other amounts shall be set aside
from the Company’s general assets with respect to such Account.
(b)    On each date that a cash dividend is paid with respect to Ordinary
Shares, the Company shall credit your Account with the dollar amount of
dividends you would have received if each RSU held by you on the record date for
such dividend payment had been an Ordinary Share. No interest or other earnings
shall accrue on such Account.
(c)    As of each RSU Vesting Date, you shall receive a payment equal to the
amount of dividends that would have been paid on the RSUs vesting on such date
had they been Ordinary Shares during the period beginning on the Grant Date and
ending on the RSU Vesting Date, and the Account shall be debited appropriately.
If you forfeit RSUs, any amounts in the Account attributable to such RSUs shall
also be forfeited.
(d)    If dividends are paid in the form of Ordinary Shares rather than cash,
then you will be credited with one additional RSU for each Ordinary Share that
would have been received as a dividend had your outstanding RSUs been Ordinary
Shares. Such additional RSUs shall vest or be forfeited at the same time as the
RSU to which they relate.
SECTION 2
General Terms and Conditions
2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.
2.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any Ordinary Shares subject to the RSU awarded under
this Agreement prior to the date of issuance to you of a certificate or
certificates for such shares.
2.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.
2.4    Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS
AGREEMENT. Should the Plan become void or unenforceable by operation of law or
judicial decision, this Agreement shall have no force or effect. Nothing set
forth in this Agreement is intended, nor shall any of its




--------------------------------------------------------------------------------




provisions be construed, to limit or exclude any definition, restriction,
limitation or other term or condition of the Plan as is relevant to this
Agreement and as may be specifically applied to it by the Committee. In the
event of a conflict in the provisions of this Agreement and the Plan, as a rule
of construction the terms of the Plan shall be deemed superior and apply.
2.5    Adjustments in Event of Change in Ordinary Shares. In the event of a
stock split, stock dividend, recapitalization, reclassification or combination
of shares, merger, sale of assets or similar event, the number and kind of
shares subject to Award under this Agreement will be appropriately adjusted in
an equitable manner to prevent dilution or enlargement of the rights granted to
or available for you.
2.6    Acknowledgement. The Company and you agree that the RSUs are granted
under and governed by the Notice of Grant, this Agreement (including the
Appendix, if applicable) and by the provisions of the Plan (incorporated herein
by reference). You: (i) acknowledge receipt of a copy of each of the foregoing
documents, (ii) represent that you have carefully read and are familiar with
their provisions, and (iii) hereby accept the RSUs subject to all of the terms
and conditions set forth herein and those set forth in the Plan and the Notice
of Grant.
2.7    Withholding. This Award is subject to the withholding of all applicable
taxes. The Company may withhold, or permit you to remit to the Company, any
Federal, state or local taxes applicable to the grant, vesting or other event
giving rise to tax liability with respect to this Award. If you have not
remitted the full amount of applicable withholding taxes to the Company by the
date the Company is required to pay such withholding to the appropriate taxing
authority (or such earlier date that the Company may specify to assist it in
timely meeting its withholding obligations), the Company shall have the
unilateral right to withhold Ordinary Shares relating to this Award in the
amount it determines is sufficient to satisfy the tax withholding required by
law. State taxes will be withheld at the appropriate rate set by the state in
which you are employed or were last employed by the Company. In no event may the
number of shares withheld exceed the number necessary to satisfy the maximum
Federal, state and local income and employment tax withholding requirements. You
may elect to surrender previously acquired Ordinary Shares or to have the
Company withhold Ordinary Shares relating to this Award in an amount sufficient
to satisfy all or a portion of the tax withholding required by law.
2.8    Compliance with Applicable Law. The issuance of Ordinary Shares will be
subject to and conditioned upon compliance by the Company and you, including any
written representations, warranties and agreements as the Administrator may
request of you for compliance with all (i) applicable U.S. state and federal
laws and regulations, (ii) applicable laws of the country where you reside
pertaining to the issuance or sale of Ordinary Shares, and (iii) applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Ordinary Shares may be listed or quoted at the time of such issuance
or transfer. Notwithstanding any other provision of this Agreement, the Company
shall have no obligation to issue any Ordinary Shares under this Agreement if
such issuance would violate any applicable law or any applicable regulation or
requirement of any securities exchange or similar entity.




--------------------------------------------------------------------------------




2.9    Code Section 409A.
(a)    RSUs other than RSUs that continue to vest by reason of your Termination
without Cause and dividend equivalents payable under this Agreement are intended
to be exempt from Code Section 409A under the exemption for short-term
deferrals. Accordingly, RSUs (other than RSUs that continue to vest by reason of
your Termination without Cause) will be settled and dividend equivalents will be
paid no later than the 15th day of the third month following the later of (i)
the end of your taxable year in which the RSU Vesting Date occurs, or (ii) the
end of the fiscal year of the Company in which the RSU Vesting Date occurs.
(b)    RSUs that continue to vest by reason of your Termination without Cause
are subject to the provisions of this subsection (b). Any distribution in
settlement of such RSUs will occur provided your Termination without Cause
constitutes a “separation from service” as defined in Treasury Regulation
§1.409A-1(h). If the Company determines that you are a “specified employee” as
defined in Code Section 409A (i.e., an officer with annual compensation above
$130,000 (as adjusted for inflation), a five-percent owner of the Company or a
one-percent owner with annual compensation in excess of $150,000), distribution
in settlement of any such RSUs that would be payable within six months of your
separation from service shall be delayed to the first business day following the
six-month anniversary of your separation from service. Any distribution in
settlement of such RSUs that would be made more than six months after your
separation from service (without application of the six-month delay) shall not
be subject to the six-month delay described in this subsection.
2.10    Data Privacy. By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan, (b) understand that the Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, and details of all awards
or entitlements to Shares granted to you under the Plan or otherwise (“Personal
Data”), (c) understand that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, including any broker with whom the Shares issued upon vesting of the Award
may be deposited, and that these recipients may be located in your country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than your country, (d) waive any data privacy rights you may
have with respect to the data, and (e) authorize the Company, its Affiliates and
its agents, to store and transmit such information in electronic form.
2.11    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.
2.12    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principals of conflict of laws. Any proceeding related to or arising
out of this Agreement shall be commenced, prosecuted or continued in the Circuit
Court in Kent County, Michigan located in




--------------------------------------------------------------------------------




Grand Rapids, Michigan or in the United Stated District Court for the Western
District of Michigan, and in any appellate court thereof.
2.13    Forfeiture of RSUs. If the Company, as a result of misconduct, is
required to prepare an accounting restatement due to material noncompliance with
any financial reporting requirement under the securities laws, then (a) if your
incentive or equity-based compensation is subject to automatic forfeiture due to
such misconduct and restatement under Section 304 of the Sarbanes-Oxley Act of
2002, or (b) if the Committee determines you either knowingly engaged in or
failed to prevent the misconduct, or your actions or inactions with respect to
the misconduct and restatement constituted gross negligence, you shall (i) be
required to reimburse the Company the amount of any payment (including dividend
equivalents) relating to any RSUs earned or accrued during the twelve month
period following the first public issuance or filing with the SEC (whichever
first occurred) of the financial document embodying such financial reporting
requirement, and (ii) all outstanding RSUs (including related dividend
equivalents) that have not yet been settled shall be immediately forfeited. In
addition, Ordinary Shares acquired under this Agreement, and any gains or
profits on the sale of such Ordinary Shares, shall be subject to any “clawback”
or recoupment policy later adopted by the Company.
****
We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.
Very truly yours,








Print Name: ___________________________
Title:_________________________________


























--------------------------------------------------------------------------------




PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT
(SERVICE-BASED)
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:        Participant Name
RE:        Notice of Restricted Stock Unit Award (Service-Based)
This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award under the Perrigo Company plc 2013 Long-Term Incentive Plan (the
“Plan”), effective as of Grant Date (the “Grant Date”). This Award consists of
service-based restricted stock units. The terms and conditions of this incentive
are set forth in the remainder of this agreement (including any special terms
and conditions set forth in any appendix for your country (“Appendix”)
(collectively, the “Agreement”). The capitalized terms that are not otherwise
defined in this Agreement shall have the meanings ascribed to such terms under
the Plan.
SECTION 1
Restricted Stock Units - Service-Based Vesting
1.1    Grant. As of the Grant Date, and subject to the terms and conditions of
this Agreement and the Plan, the Company grants you Number of Awards Granted
(“Restricted Stock Units” or “RSUs”). Each RSU shall entitle you to one ordinary
share of the Company, nominal value €0.001 per share (“Ordinary Share”) on the
applicable RSU Vesting Date, provided the vesting conditions described in
Section 1.2 are satisfied.
1.2    Vesting. Except as provided in Section 1.3, the RSUs awarded in Section
1.1 shall vest as follows following the Grant Date (“RSU Vesting Date(s)”):
_________________________________; provided, however, that you continue in the
service of the Company from the Grant Date through the applicable RSU Vesting
Date.
Except as provided in Section 1.3, if your Termination Date occurs prior to the
RSU Vesting Date, any RSUs awarded under Section 1.1 that have not previously
vested as of such Termination Date shall be permanently forfeited on your
Termination Date.
1.3    Special Vesting Rules. Notwithstanding Section 1.2 above:
(a)    If your Termination Date occurs by reason of death, Disability or
Retirement with the Company’s consent, any RSUs awarded under Section 1.1 that
have not vested prior to such Termination Date shall become fully vested.
(b)    If your Termination Date occurs by reason of an Involuntary Termination
for Economic Reasons, any RSUs awarded under Section 1.1 that would otherwise be
scheduled to vest under Section 1.2 in the 24-month period following such
Termination Date shall continue to vest during such 24-month period according to
the vesting schedule in effect prior to such




--------------------------------------------------------------------------------




Termination Date; provided, however, that if your Termination Date occurs for a
reason that is both described in this subsection (b) and in subsection (c)
below, the special vesting rules described in subsection (c) shall apply in lieu
of the vesting rules described in this subsection (b). Any RSUs that are not
scheduled to vest during such 24-month period will be permanently forfeited on
the Termination Date.
(c)    If your Termination Date occurs by reason of a Termination without Cause
or a Separation for Good Reason on or after a Change in Control (as defined in
the Plan and as such definition may be amended hereafter) and prior to the two
(2) year anniversary of the Change in Control, all RSUs awarded under Section
1.1 that have not vested or been forfeited prior to such Termination Date shall
become fully vested.
(d)    As used in this Section 1.3, the following terms shall have the meanings
set forth below:
(1)    “Separation for Good Reason” means your voluntary resignation from the
Company and the existence of one or more of the following conditions that arose
without your consent: (i) a material change in the geographic location at which
you are required to perform services, such that your commute between home and
your primary job site increases by more than 30 miles, or (ii) a material
diminution in your authority, duties or responsibilities or a material
diminution in your base compensation or incentive compensation opportunities;
provided, however, that a voluntary resignation from the Company shall not be
considered a Separation for Good Reason unless you provide the Company with
notice, in writing, of your voluntary resignation and the existence of the
condition(s) giving rise to the separation within 90 days of its initial
existence. The Company will then have 30 days to remedy the condition, in which
case you will not be deemed to have incurred a Separation for Good Reason. In
the event the Company fails to cure the condition within the 30 day period, your
Termination Date shall occur on the 31st day following the Company’s receipt of
such written notice.
(2)    “Termination without Cause” means the involuntary termination of your
employment or contractual relationship by the Company without Cause, including,
but not limited to, (i) a termination effective when you exhaust a leave of
absence during, or at the end of, a notice period under the Worker Adjustment
and Retraining Notification Act (“WARN”), and (ii) a situation where you are on
an approved leave of absence during which your position is protected under
applicable law (e.g., a leave under the Family Medical Leave Act), you return
from such leave, and you cannot be placed in employment or other form of
contractual relationship with the Company.
1.4    Settlement of RSUs. As soon as practicable after the RSU Vesting Date,
the Company shall transfer to you one Ordinary Share for each RSUs becoming
vested on such date (the date of any such transfer shall be the “settlement
date” for purposes of this Agreement); provided, however, the Company may
withhold shares otherwise transferable to you to the extent necessary to satisfy
withholding taxes due by reason of the vesting of the RSUs, in accordance with
Section 2.6. You shall have no rights as a stockholder with respect to the RSUs
awarded hereunder prior to the date of issuance to you of a certificate or
certificates for such shares.




--------------------------------------------------------------------------------




Notwithstanding the foregoing, the Committee, in its sole discretion, may elect
to settle RSUs in cash based on the fair market value of the Ordinary Shares on
the RSU Vesting Date.
1.5    Dividend Equivalents. The RSUs awarded under Section 1.1 shall be
eligible to receive dividend equivalents in accordance with the following:
(a)    An “Account” will be established in your name. Such Account shall be for
recordkeeping purposes only, and no assets or other amounts shall be set aside
from the Company’s general assets with respect to such Account.
(b)    On each date that a cash dividend is paid with respect to Ordinary
Shares, the Company shall credit your Account with the dollar amount of
dividends you would have received if each RSU held by you on the record date for
such dividend payment had been an Ordinary Share. No interest or other earnings
shall accrue on such Account.
(c)    As of each RSU Vesting Date, you shall receive a payment equal to the
amount of dividends that would have been paid on the RSUs vesting on such date
had they been Ordinary Shares during the period beginning on the Grant Date and
ending on the RSU Vesting Date, and the Account shall be debited appropriately.
If you forfeit RSUs, any amounts in the Account attributable to such RSUs shall
also be forfeited.
(d)    If dividends are paid in the form of Ordinary Shares rather than cash,
then you will be credited with one additional RSU for each Ordinary Share that
would have been received as a dividend had your outstanding RSUs been Ordinary
Shares. Such additional RSUs shall vest or be forfeited at the same time as the
RSU to which they relate.
SECTION 2
General Terms and Conditions
2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.
2.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any Ordinary Shares subject to the RSU awarded under
this Agreement prior to the date of issuance to you of a certificate or
certificates for such shares.
2.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.
2.4    Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS
AGREEMENT. Should the




--------------------------------------------------------------------------------




Plan become void or unenforceable by operation of law or judicial decision, this
Agreement shall have no force or effect. Nothing set forth in this Agreement is
intended, nor shall any of its provisions be construed, to limit or exclude any
definition, restriction, limitation or other term or condition of the Plan as is
relevant to this Agreement and as may be specifically applied to it by the
Committee. In the event of a conflict in the provisions of this Agreement and
the Plan, as a rule of construction the terms of the Plan shall be deemed
superior and apply.
2.5    Adjustments in Event of Change in Ordinary Shares. In the event of a
stock split, stock dividend, recapitalization, reclassification or combination
of shares, merger, sale of assets or similar event, the number and kind of
shares subject to Award under this Agreement will be appropriately adjusted in
an equitable manner to prevent dilution or enlargement of the rights granted to
or available for you.
2.6    Acknowledgement. The Company and you agree that the RSUs are granted
under and governed by the Notice of Grant, this Agreement (including the
Appendix, if applicable) and by the provisions of the Plan (incorporated herein
by reference). You: (i) acknowledge receipt of a copy of each of the foregoing
documents, (ii) represent that you have carefully read and are familiar with
their provisions, and (iii) hereby accept the RSUs subject to all of the terms
and conditions set forth herein and those set forth in the Plan and the Notice
of Grant.
2.7    Taxes and Withholding.
(a)    Withholding (Only Applicable to Individuals Subject to U.S. Tax Laws).
This Award is subject to the withholding of all applicable taxes. The Company
may withhold, or permit you to remit to the Company, any Federal, state or local
taxes applicable to the grant, vesting or other event giving rise to tax
liability with respect to this Award. If you have not remitted the full amount
of applicable withholding taxes to the Company by the date the Company is
required to pay such withholding to the appropriate taxing authority (or such
earlier date that the Company may specify to assist it in timely meeting its
withholding obligations), the Company shall have the unilateral right to
withhold Ordinary Shares relating to this Award in the amount it determines is
sufficient to satisfy the tax withholding required by law. State taxes will be
withheld at the appropriate rate set by the state in which you are employed or
were last employed by the Company. In no event may the number of shares withheld
exceed the number necessary to satisfy the maximum Federal, state and local
income and employment tax withholding requirements. You may elect to surrender
previously acquired Ordinary Shares or to have the Company withhold Ordinary
Shares relating to this Award in an amount sufficient to satisfy all or a
portion of the tax withholding required by law.
(b)    Responsibility for Taxes (Only Applicable to Individuals Subject to Tax
Laws Outside the U.S.) Regardless of any action the Company or, if different,
the Affiliate employing or retaining you takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to your participation in the Plan and legally applicable to you
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items is and remains your responsibility and may exceed the amount
actually withheld by the Company or the Affiliate employing or retaining you.
You further acknowledge that the Company and/or the Affiliate employing or
retaining you (1) make no representations or




--------------------------------------------------------------------------------




undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the RSUs, including, but not limited to, the grant, vesting or
settlement of the RSUs, the subsequent sale of Ordinary Shares acquired pursuant
to such settlement and the receipt of any dividends; and (2) do not commit to
and are under no obligation to structure the terms of the grant or any aspect of
the RSUs to reduce or eliminate your liability for Tax-Related Items or achieve
any particular tax result. Further, if you have become subject to tax in more
than one jurisdiction between the RSU Grant Date and the date of any relevant
taxable event, as applicable, you acknowledge that the Company and/or the
Affiliate employing or retaining you (or formerly employing or retaining you, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
(1)    Prior to any relevant taxable or tax withholding event, as applicable,
you will pay or make adequate arrangements satisfactory to the Company and/or
the Affiliate employing or retaining you to satisfy all Tax-Related Items. In
this regard, you authorize the Company and/or the Affiliate employing or
retaining you, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:
(A)    withholding from your wages or other cash compensation paid to you by the
Company and/or the Affiliate employing or retaining you; or
(B)    withholding from proceeds of the sale of Ordinary Shares acquired upon
settlement of the RSUs either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization); or
(C)    withholding in Ordinary Shares to be issued upon settlement of the RSUs.
(2)    To avoid negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Ordinary Shares, for tax purposes, you are
deemed to have been issued the full number of Ordinary Shares subject to the
vested RSUs, notwithstanding that a number of the Ordinary Shares are held back
solely for the purpose of paying the Tax-Related Items.
(3)    Finally, you shall pay to the Company or the Affiliate employing or
retaining you any amount of Tax-Related Items that the Company or the Affiliate
employing or retaining you may be required to withhold or account for as a
result of your participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the Ordinary
Shares or the proceeds of the sale of Ordinary Shares, if you fail to comply
with your obligations in connection with the Tax-Related Items.
2.8    Compliance with Applicable Law. The issuance of Ordinary Shares will be
subject to and conditioned upon compliance by the Company and you, including any
written representations, warranties and agreements as the Administrator may
request of you for




--------------------------------------------------------------------------------




compliance with all (i) applicable U.S. state and federal laws and regulations,
(ii) applicable laws of the country where you reside pertaining to the issuance
or sale of Ordinary Shares, and (iii) applicable requirements of any stock
exchange or automated quotation system on which the Company’s Ordinary Shares
may be listed or quoted at the time of such issuance or transfer.
Notwithstanding any other provision of this Agreement, the Company shall have no
obligation to issue any Ordinary Shares under this Agreement if such issuance
would violate any applicable law or any applicable regulation or requirement of
any securities exchange or similar entity.
2.9    Code Section 409A (Only Applicable to Individuals Subject to U.S. Federal
Tax Laws)
(a)    RSUs other than RSUs that continue to vest by reason of your Involuntary
Termination for Economic Reasons and dividend equivalents payable under this
Agreement are intended to be exempt from Code Section 409A under the exemption
for short-term deferrals. Accordingly, RSUs (other than RSUs that continue to
vest by reason of your Involuntary Termination for Economic Reasons) will be
settled and dividend equivalents will be paid no later than the 15th day of the
third month following the later of (i) the end of your taxable year in which the
RSU Vesting Date occurs, or (ii) the end of the fiscal year of the Company in
which the RSU Vesting Date occurs.
(b)    RSUs that continue to vest by reason of your Involuntary Termination for
Economic Reasons are subject to the provisions of this subsection (b). Any
distribution in settlement of such RSUs will occur provided your Involuntary
Termination for Economic Reasons constitutes a “separation from service” as
defined in Treasury Regulation §1.409A-1(h). If the Company determines that you
are a “specified employee” as defined in Code Section 409A (i.e., an officer
with annual compensation above $130,000 (as adjusted for inflation), a
five-percent owner of the Company or a one-percent owner with annual
compensation in excess of $150,000), distribution in settlement of any such RSUs
that would be payable within six months of your separation from service shall be
delayed to the first business day following the six-month anniversary of your
separation from service. Any distribution in settlement of such RSUs that would
be made more than six months after your separation from service (without
application of the six-month delay) shall not be subject to the six-month delay
described in this subsection.
2.10    Data Privacy.
(a)    U.S. Data Privacy Rules (Only Applicable if this Award is Subject to U.S.
Data Privacy Laws). By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan, (b) understand that the Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, and details of all awards
or entitlements to Shares granted to you under the Plan or otherwise (“Personal
Data”), (c) understand that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan,




--------------------------------------------------------------------------------




including any broker with whom the Shares issued upon vesting of the Award may
be deposited, and that these recipients may be located in your country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than your country, (d) waive any data privacy rights you may
have with respect to the data, and (e) authorize the Company, its Affiliates and
its agents, to store and transmit such information in electronic form.
(b)    Non-U.S. Data Privacy Rules (Only Applicable if this Award is Subject to
Data Privacy Laws Outside of the U.S.)
(1)    By entering into this Agreement and accepting this Award, you hereby
explicitly and unambiguously consent to the collection, use and transfer, in
electronic or other form, of your personal data as described in this Agreement
and any other RSU grant materials by and among, as applicable, the Affiliate
employing or retaining you, the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.
(2)    You understand that the Company and the Affiliate employing or retaining
you may hold certain personal information about you, including, but not limited
to, your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Ordinary Shares or directorships held in the Company, details of all RSUs or
any other entitlement to Ordinary Shares awarded, canceled, exercised, vested,
unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).
(3)    You understand that Data will be transferred to legal counsel or a broker
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. You understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than your country of residence. You understand that if you
reside outside the United States, you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local or
Company human resources representative. You authorize the Company and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that if you
reside outside the United States, you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local or Company human
resources representative. You understand, however, that refusing or withdrawing
your consent may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local or Company human
resources representative.




--------------------------------------------------------------------------------




2.11    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.
2.12    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principals of conflict of laws. Any proceeding related to or arising
out of this Agreement shall be commenced, prosecuted or continued in the Circuit
Court in Kent County, Michigan located in Grand Rapids, Michigan or in the
United Stated District Court for the Western District of Michigan, and in any
appellate court thereof.
2.13    Forfeiture of RSUs. If the Company, as a result of misconduct, is
required to prepare an accounting restatement due to material noncompliance with
any financial reporting requirement under the securities laws, then (a) if your
incentive or equity-based compensation is subject to automatic forfeiture due to
such misconduct and restatement under Section 304 of the Sarbanes-Oxley Act of
2002, or (b) the Committee determines you either knowingly engaged in or failed
to prevent the misconduct, or your actions or inactions with respect to the
misconduct and restatement constituted gross negligence, you shall (i) be
required to reimburse the Company the amount of any payment (including dividend
equivalents) relating to any RSUs earned or accrued during the twelve month
period following the first public issuance or filing with the SEC (whichever
first occurred) of the financial document embodying such financial reporting
requirement, and (ii) all outstanding RSUs (including related dividend
equivalents) that have not yet been settled shall be immediately forfeited. In
addition, Ordinary Shares acquired under this Agreement, and any gains or
profits on the sale of such Ordinary Shares, shall be subject to any “clawback”
or recoupment policy later adopted by the Company.
2.14    Special Rules for Non-U.S. Grantees (Only Applicable if You Reside
Outside of the U.S.)
(a)    Nature of Grant. In accepting the grant, you acknowledge, understand and
agree that:
(1)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, except as otherwise provided in the Plan;
(2)    the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted repeatedly in the past;
(3)    all decisions with respect to future RSU grants, if any, will be at the
sole discretion of the Company;
(4)    you are voluntarily participating in the Plan;
(5)    the RSUs and the Ordinary Shares subject to the RSUs are an extraordinary
item and which is outside the scope of your employment or service contract, if
any;




--------------------------------------------------------------------------------




(6)    the RSUs and the Ordinary Shares subject to the RSUs are not intended to
replace any pension rights or compensation;
(7)    the RSUs and the Ordinary Shares subject to the RSUs are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company, the Affiliate employing
or retaining you or any other Affiliate;
(8)    the grant and your participation in the Plan will not be interpreted to
form an employment or service contract with the Company or any Affiliate;
(9)    the future value of the underlying Ordinary Shares is unknown,
indeterminable and cannot be predicted with certainty;
(10)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from your Termination Date (for any reason
whatsoever, whether or not later found to be invalid and whether or not in
breach of employment laws in the jurisdiction where you are employed or
rendering services, or the terms of your employment agreement, if any), and in
consideration of the grant of the RSUs to which you are otherwise not entitled,
you irrevocably agree never to institute any claim against the Company or the
Affiliate employing or retaining you, waive your ability, if any, to bring any
such claim, and release the Company and the Affiliate employing or retaining you
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, you shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claim; and
(11)    you acknowledge and agree that neither the Company, the Affiliate
employing or retaining you nor any other Affiliate shall be liable for any
foreign exchange rate fluctuation between the currency of the country in which
you reside and the United States Dollar that may affect the value of the RSUs or
of any amounts due to you pursuant to the settlement of the RSUs or the
subsequent sale of any Ordinary Shares acquired upon settlement.
(b)    Appendix. Notwithstanding any provisions in this Agreement, the RSU grant
shall be subject to any special terms and conditions set forth in any Appendix
to this Agreement for your country. Moreover, if you relocate to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to you, to the extent the Company determines that the
application of such provisions is necessary or advisable in order to comply with
laws of the country where you reside or to facilitate the administration of the
Plan. If you relocate to the United States, the special terms and conditions in
the Appendix will apply, or cease to apply, to you, to the extent the Company
determines that the application or otherwise of such provisions is necessary or
advisable in order to facilitate the administration of the Plan. The Appendix
constitutes part of this Agreement.




--------------------------------------------------------------------------------




(c)    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on your participation in the Plan, on the RSUs and on
any Ordinary Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with laws of the
country where you reside or to facilitate the administration of the Plan, and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
****
We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.
Very truly yours,








Print Name: ___________________________
Title:_________________________________






















































--------------------------------------------------------------------------------




APPENDIX


PERRIGO COMPANY PLC


Additional Terms and Provisions to
Restricted Stock Unit Award Agreement (Service-Based)
Terms and Conditions
This Appendix (the “Appendix”) includes additional terms and conditions that
govern the restricted stock units (“RSUs” or “Award”) granted to you under the
Plan if you reside in one of the countries listed below. Certain capitalized
terms used but not defined in this Appendix have the meanings set forth in the
Plan and/or the Agreement. The Award will not create any entitlement to receive
any similar benefit in the future.
Notifications
This Appendix also includes country-specific information of which you should be
aware with respect to your participation in the Plan. The information is based
on the securities, exchange control and other laws in effect in the respective
countries as of January 2018. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that you do not rely on the
information noted herein as the only source of information relating to the
consequences of your participation in the Plan because the information may be
out of date at the time that you vest in the RSUs and Ordinary Shares are issued
to you or the shares issued upon vesting of the RSUs are sold.
In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your particular
situation. Finally, please note that if you are a citizen or resident of a
country other than the country in which you are currently working, or transfers
employment after grant, the information contained in the Appendix may not be
applicable.
Australia
Terms and Conditions
RSUs Settled in Shares Only. Notwithstanding any discretion contained in the
Plan, or any provision in the Agreement to the contrary, RSUs granted to
employees in Australia shall be settled in shares only and do not provide any
right for you to receive a cash payment under this Award.
Notifications




--------------------------------------------------------------------------------




Securities Information. If you acquire shares pursuant to the Award and you
offer the shares for sale to a person or entity resident in Australia, then the
offer may be subject to disclosure requirements under Australian law. You should
obtain legal advice on your disclosure obligations prior to making any such
offer. If at the time of vesting, the Company determines that it is not legal
under Australian securities laws to issue shares, the outstanding Units will be
cancelled and no shares will be issued to you nor will any benefits in lieu of
shares be paid to you.
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers. The
Australian bank assisting with the transaction will file the report for you. If
there is no Australian bank involved in the transfer, you will have to file the
report.
Austria
Notifications
Exchange Control Information. If you hold Ordinary Shares outside of Austria,
you must submit a report to the Austrian National Bank. An exemption applies if
the value of the shares as of any given quarter does not exceed €30,000,000 or
as of December 31 does not exceed €5,000,000. If the former threshold is
exceeded, quarterly obligations are imposed, whereas if the latter threshold is
exceeded, annual reports must be given. The annual reporting date is as of
December 31 and the deadline for filing the annual report is March 31 of the
following year. If quarterly obligations are imposed, the reporting date is the
end of each quarter and the deadline for filing the report is the 15th of the
month following.
When shares are sold, there may be exchange control obligations if the cash
received is held outside Austria. If the transaction volume of all your accounts
abroad exceeds €3,000,000, the movements and balances of all accounts must be
reported monthly, as of the last day of the month, on or before the fifteenth
day of the following month with the form “Meldungen SI-Forderungen und/oder
SI-Verpflichtungen.”
Belgium
Notifications


Foreign Asset/Account Reporting Information. You are required to report any
security or bank accounts (including brokerage accounts) you maintain outside of
Belgium on your annual tax return. In a separate report, you are required to
provide the National Bank of Belgium with certain details regarding such foreign
accounts (including the account number, bank name and country in which any such
account was opened). This report, as well as additional information on how to
complete it, can be found on the website of the National Bank of Belgium,
www.nbb.be, under Kredietcentrales / Centrales des crédits caption.


Bermuda
Terms and Conditions




--------------------------------------------------------------------------------




The Award Agreement is not subject to and has not received approval from the
Bermuda Monetary Authority and the Registrar of Companies in Bermuda, and no
statement to the contrary, explicit or implicit, is authorized to be made in
this regard. The securities may be offered or sold in Bermuda only in compliance
with the provisions of the Investment Business Act 2003 of Bermuda.
Brazil
Terms and Conditions


Labor Law Acknowledgment. You agree that, for all legal purposes, (i) the
benefits provided under the Plan are the result of commercial transactions
unrelated to your employment; (ii) the Plan is not a part of the terms and
conditions of your employment; and (iii) the income from the RSUs, if any, is
not part of your remuneration from employment.
Notifications
Compliance with Law. By accepting the RSUs, you agree to comply with Brazilian
law when the RSUs vest and the shares are sold. You also agree to report and pay
any and all taxes associated with the vesting of the RSUs, the sale of the RSUs
acquired pursuant to the Plan, and the receipt of any dividends.
Exchange Control Information. If you are a resident or domiciled in Brazil and
hold assets and rights outside Brazil with an aggregate value exceeding
US$100,000, you will be required to prepare and submit to the Central Bank of
Brazil an annual declaration of such assets and rights. Assets and rights that
must be reported include RSUs.
Czech Republic
Notifications
Exchange Control Information. The Czech National Bank may require you to report
the RSUs and or Ordinary Shares received and the opening and maintenance of a
foreign account. However, because exchange control regulations change frequently
and without notice, you should consult your personal legal advisor prior to the
vesting of the RSUs to ensure your compliance with current regulations. It is
your responsibility to comply with applicable Czech exchange control laws.
Estonia
No country specific provisions.
Finland
No country specific provisions.
France
Terms and Conditions




--------------------------------------------------------------------------------




Consent to Receive Information in English. By accepting the Award, you confirm
having read and understood the Plan and the Agreement, which were provided in
the English language. You accept the terms of those documents accordingly.
En acceptant cette attribution gratuite d'actions, vous confirmez avoir lu et
comprenez le Plan et ce Contrat, incluant tous leurs termes et conditions, qui
ont été transmis en langue anglaise. Vous acceptez les dispositions de ces
documents en connaissance de cause.
Notifications
Tax Reporting Information. If you hold Ordinary Shares outside of France or
maintain a foreign bank account, you are required to report such to the French
tax authorities when you file your annual tax return.
Tax Information. The RSUs are not intended to qualify as a French tax qualified
restricted stock units under French tax law.
Germany
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of shares acquired under the Plan, the bank will make the report for you.
Greece
Notifications
Exchange Control Information. Pursuant to your Award, if you withdraw funds in
excess of €15,000 from a bank in Greece and remit those funds out of Greece, you
may be required to submit certain documentation/ information to the Greek bank
to ensure that the transfer is not in violation of Greek anti-money laundering
rules.
Hungary
No country specific provisions.
India
Notifications
Exchange Control Notification. You must repatriate all proceeds received from
the sale of the shares to India within 90 days after sale. You will receive a
foreign inward remittance certificate (“FIRC”) from the bank where you deposit
the foreign currency. You should maintain the FIRC as evidence of the
repatriation of funds in the event that the Reserve Bank of India or the
employer requests proof of repatriation.




--------------------------------------------------------------------------------




Tax Information. The amount subject to tax at vesting will partially be
dependent upon a valuation that the Company or your employer will obtain from a
Merchant Banker in India. Neither the Company nor your employer has any
responsibility or obligation to obtain the most favorable valuation possible,
nor obtain valuations more frequently than required under Indian tax law.
Foreign Asset/Account Reporting Information. You are required to declare in your
annual tax return (a) any foreign assets held by you (e.g., Ordinary Shares
acquired under the Plan and, possibly, the Award), and (b) any foreign bank
accounts for which you have signing authority.


Ireland
Notifications
Director Notification Obligation. If you are a director, shadow director or
secretary of the Company's Irish Subsidiary or Affiliate, you must notify the
Irish Subsidiary or Affiliate in writing within five business days of receiving
or disposing of an interest exceeding 1% of the Company (e.g., RSUs, shares,
etc.), or within five business days of becoming aware of the event giving rise
to the notification requirement or within five days of becoming a director or
secretary if such an interest exists at the time. This notification requirement
also applies with respect to the interests of a spouse or children under the age
of 18 (whose interests will be attributed to the director, shadow director or
secretary).
Israel
Terms and Conditions
 
If you are a director or an employee (except for director or an employee who is
a "Controlling Shareholder" as defined in Section 32(9) of the Israeli Tax
Ordinance (New Version), 1961 ("Ordinance")) the grant of SRSU's shall be
governed by section 102 of the Ordinance and the rules and regulations
promulgated thereunder (“Section 102”). The Company may, pursuant to Section
102, designate at it sole discretion, Awards granted to you as Non-trustee 102
Awards or as trustee 102 Awards ("102 Trustee Awards"). 102 Trustee Awards may
be classified by the Company as either 102 Capital Gains Awards or 102 Ordinary
Income Awards.
 
If you are not an employee or a director or if you are a Controlling Shareholder
your SRSU's will be granted in accordance with section 3(i) of the Ordinance. 
 
Trust. All 102 Trustee Awards shall be held in trust by a trustee designated by
the Company ("Trustee") for the requisite lockup period prescribed by the
Ordinance and the regulations promulgated thereunder, or such other period as
may be required by the Israel Tax Authority ("ITA"), with respect to 102 Trustee
Grants, during which period Awards or shares of Common Stock issued thereunder,
and all rights resulting from them, including bonus shares, must be held by the
Trustee. The Trustee shall not release any 102 Trustee Awards, shares of Common
Stock issued upon the exercise of any 102 Trustee Awards, or any rights,
including bonus shares, resulting from such 102 Trustee Awards or shares of
Common Stock, prior to the full payment of




--------------------------------------------------------------------------------




your tax liability. The trustee or the Israeli Affiliate shall withhold any
applicable taxes in accordance with Section 102 or any applicable tax ruling
obtained by the Company.
 
Without derogating from the foregoing, if your SRSU's do not qualify as 102
Trustee Awards the Company may still at it sole discretion, deposit your SRSU's
in trust to ensure that taxes are properly withheld .
 
Compliance with Law. By accepting the SRSUs, you agree to comply with the
provisions of Section 102 and the regulations and rules promulgated thereunder
or any tax ruling to be obtained by the Company in connection with your SRSU's.
Italy
Terms and Conditions
Data Privacy Notice. The following provision supplements the terms in the
Agreement:
You understand that your employer and/or the Company may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social security number (or any other social
or national identification number), salary, nationality, job title, number of
Ordinary Shares held and the details of all RSUs or any other entitlement to
Ordinary Shares awarded, cancelled, exercised, vested, unvested or outstanding
(the “Data”) for the purpose of implementing, administering and managing your
participation in the Plan. You are aware that providing the Company with the
Data is necessary for the performance of this Agreement and that your refusal to
provide such Data would make it impossible for the Company to perform its
contractual obligations and may affect your ability to participate in the Plan.
The "Controller" of personal data processing is Perrigo Company, plc, with
registered offices at Allegan, Michigan, USA, and, pursuant to D.lgs 196/2003,
its representative in Italy is Chefaro Pharma Italia Srl with its registered
address at Viale Castello della Magliana 18, 00148 Rome, Italy. You understand
that the Data may be transferred to the Company or any of its subsidiaries or
affiliates, or to any third parties assisting in the implementation,
administration and management of the Plan, including any transfer required to a
broker or other third party with whom Ordinary Shares acquired pursuant to the
vesting of the RSUs or cash from the sale of Ordinary Shares acquired pursuant
to the Plan may be deposited. Furthermore, the recipients that may receive,
possess, use, retain and transfer such Data for the above mentioned purposes may
be located in Italy or elsewhere, including outside of the European Union and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Italy. The processing activity, including the
transfer of your personal data abroad, outside of the European Union, as herein
specified and pursuant to applicable laws and regulations, does not require your
consent thereto as the processing is necessary for the performance of
contractual obligations related to the implementation, administration and
management of the Plan. You understand that Data processing relating to the
purposes above specified shall take place under automated or non-automated
conditions, anonymously when possible, that comply with the




--------------------------------------------------------------------------------




purposes for which Data are collected and with confidentiality and security
provisions as set forth by applicable laws and regulations, with specific
reference to D.lgs. 196/2003.
You understand that Data will be held only as long as is required by law or as
necessary to implement, administer and manage your participation in the Plan.
You understand that pursuant to art.7 of D.lgs 196/2003, you have the right,
including but not limited to, access, delete, update, request the rectification
of your personal Data and cease, for legitimate reasons, the Data processing.
Furthermore, you are aware that your Data will not be used for direct marketing
purposes.
Plan Document Acknowledgment. In accepting the RSUs, you acknowledge that you
have received a copy of the Plan and the Agreement and have reviewed the Plan
and the Agreement, including this Appendix, in their entirety and fully
understand and accept all provisions of the Plan and the Agreement, including
this Appendix.
Notifications
Tax/Exchange Control Information. You are required to report on your annual tax
return: (a) any transfers of cash or Ordinary Shares to or from Italy; (b) any
foreign investments or investments (including the Ordinary Shares issued at
vesting of the RSUs, cash or proceeds from the sale of Ordinary Shares acquired
under the Plan) held outside of Italy, if the investment may give rise to income
in Italy (this will include reporting the Ordinary Shares issued at vesting of
the RSUs if the fair market value of such Ordinary Shares combined with other
foreign assets); and (c) the amount of the transfers to and from abroad which
have had an impact during the calendar year on your foreign investments or
investments held outside of Italy. You are exempt from the formalities in (a) if
the investments are made through an authorized broker resident in Italy, as the
broker will comply with the reporting obligation on your behalf.
Kazakhstan
Notifications
Exchange Control Information.
Exchange control rules change frequently and you should consult your personal
advisor to determine whether you are required to report the acquisition of
shares of a foreign company to the National Bank of Kazakhstan.
Latvia
No country specific provisions.
Lithuania
No country specific provisions.
Luxembourg




--------------------------------------------------------------------------------




Notifications
Exchange Control Information. You are required to report any inward remittances
of funds to the Banque Central de Luxembourg and/or the Service Central de La
Statistique et des Etudes Economiques. If a Luxembourg financial institution is
involved in the transaction, it generally will fulfill the reporting obligation
on your behalf.
Mexico
Terms and Conditions
Modification. By accepting the RSUs, you understand and agree that any
modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.
Plan Document Acknowledgment. By accepting the award of the RSUs, you
acknowledge that you have received copies of the Plan, have reviewed the Plan
and the Agreement in their entirety and fully understand and accept all
provisions of the Plan and the Agreement.
In addition, by signing the Agreement, you further acknowledge that you have
read and specifically and expressly approve the terms and conditions in the
Agreement, in which the following is clearly described and established:
(i)
Participation in the Plan does not constitute an acquired right;

(ii)
The Plan and participation in the Plan is offered by the Company on a wholly
discretionary basis;

(iii)
Participation in the Plan is voluntary; and

(iv)
The Company and any Parent, Subsidiary or Affiliates are not responsible for any
decrease in the value of the shares.

Labor Law Acknowlegement and Policy Statement. In accepting the RSUs, you
expressly recognize the Company is solely responsible for the administration of
the Plan and that your participation in the Plan and acquisition of Ordinary
Shares does not constitute an employment relationship between you and the
Company since you are participating in the Plan on a wholly commercial basis and
on a wholly commercial basis and your sole employer is Perrigo de Mexico S.A. De
C.V. (“Perrigo Mexico”). Based on the foregoing, you expressly recognize that
the Plan and the benefits that you may derive from participation in the Plan do
not establish any rights between you and your employer, Perrigo Mexico, and do
not form part of the employment conditions and/or benefits provided by Perrigo
Mexico and any modification of the Plan or its termination shall not constitute
a change or impairment of the terms and conditions of your employment.
You further understand that your participation in the Plan is as a result of a
unilateral and discretionary decision of the Company; therefore, the Company
reserves the absolute right to amend and/or discontinue your participation at
any time without any liability to you.




--------------------------------------------------------------------------------




Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company for any compensation or damages as a result of
your participation in the Plan and therefore grant a full and broad release to
the Employer, the Company and any Parent, Subsidiary or Affiliates with respect
to any claim that may arise under the Plan.
Spanish Translation
Modificaciün. Al aceptar las Unidades de Acción Restringida (RSUs, por sus
siglas en inglés) usted entiende y esta de acuerdo que cualquier modificación
del plan o del acuerdo o su terminación no constituirá un cambio o detrimento de
los términos y condiciones de su empleo.
Confirmación del Documento del Plan. Al aceptar el otorgamiento de las RSUs,
usted reconoce que ha recibido copias y ha revisado dicho acuerdo en su
totalidad y que ha entendido y aceptado completamente todas las disposiciones
contenidas en el Plan y en el Acuerdo.
Adicionalmente, al firmar el acuerdo, usted reconoce que ha leído, y aprobado de
manera específica y expresa los términos y condiciones en el acuerdo en el que
se describe y establece claramente los siguiente:
(i)
La participación en el Plan no constituye un derecho adquirido; 

(ii)
El plan y la participación en el mismo, son ofrecidos por la Compañía de manera
totalmente discrecional; 

(iii)
La participación en el Plan es voluntaria; y

(iv)
La Compañía, y cualquier Sociedad controladora, Subsidiaria o Filiales no son
responsables por ningún decremento en el valor de las Acciones.

Constancia de aceptación de la ley laboral y declaración de la política.  Al
aceptar las RSUs, usted reconoce expresamente que la Compañía, es la única
responsable de la administración del Plan, y que su participación en el Plan y
la adquisición de las acciones comunes no constituyen una relación de trabajo
entre usted y la Compañía dado que usted participa en el Plan de manera
completamente comercial y el único empleador que tiene es Perrigo de México,
S.A. de C.V. (« Perrigo de Mexico »). Con base en lo anterior, usted reconoce
expresamente que el Plan y los beneficios que usted pueda obtener de la
participación en el Plan, no establecen ningún derecho entre usted y su
empleador Perrigo de México y no forman parte de las condiciones de trabajo ni
de las prestaciones ofrecidas por Perrigo de México y cualquier modificación del
Plan o la terminación de éste, no constituyen un cambio o deterioro de los
términos y condiciones de su trabajo.
Además, usted comprende que su participación en el Plan es el resultado de una
decisión unilateral y discrecional de la Compañía; por lo tanto, la Compañía se
reserva el derecho absoluto de modificar y/o interrumpir la participación de
usted en cualquier momento sin ninguna responsabilidad para usted.
Finalmente, usted declara que no se reserva ninguna acción o derecho de
presentar algún reclamo o demanda en contra de la Compañía por compensación,
daño o perjuicio alguno como resultado de su participación en el Plan, en
consecuencia, otorga el más amplio finiquito al Empleador, así




--------------------------------------------------------------------------------




como a la Compañía, a su Sociedad controladora, Subsidiaria o Filiales con
respecto a cualquier demanda que pudiera originarse en virtud del Plan.
Netherlands
Notifications
Insider-Trading Notification. Dutch insider-trading rules prohibit you from
effectuating certain transactions involving shares if you have inside
information about the Company. If you are uncertain whether the insider-trading
rules apply to you, you should consult your personal legal advisor.
Norway
No country specific provisions.
Poland
Terms and Conditions
Consent to Receive Information in English. By accepting the Award, you confirm
having read and understood the Plan and the Agreement, which were provided in
the English language. You accept the terms of those documents accordingly.
Section 2.11 item (h) of the Award Agreement shall be also understood as that
the grant and your participation in the Plan will not be interpreted to form or
be part of terms and conditions of your employment or service with any
Subsidiary or affiliate of the Company.
Notifications
Exchange Control Information. If you hold foreign securities (including shares
pursuant to the Award) and maintain accounts abroad, you may be required to file
certain reports with the National Bank of Poland. Specifically, if the value of
securities and cash held in such foreign accounts exceeds PLN 7,000,000 at the
end of the year, you must file reports on the transactions and balances of the
accounts on a quarterly basis by the 20th day of the month following the end of
each quarter and an annual report by no later than January 30 of the following
calendar year. Such reports are filed on special forms available on the website
of the National Bank of Poland. Additionally, if you are a Polish citizen and
you transfer funds abroad in excess of the PLN equivalent of €15,000, the
transfer must be made through an authorized bank, a payment institution or an
electronic money institution authorized to render payment services.
Furthermore, at the banks’ request, you may be required to inform eligible
banks, within the meaning of the Foreign Exchange Act, about all foreign
exchange transactions performed through them.
You are also required to retain the documents connected with foreign exchange
transactions for a period of five years, as measured from the end of the year in
which such transaction occurred.




--------------------------------------------------------------------------------




Portugal
Terms and Conditions
Language Consent. You hereby expressly declare that you have full knowledge of
the English language and have read, understood and fully accepted and agreed
with the terms and conditions established in the Plan and Award Agreement.
Conhecimento da Lingua. O Contratado, pelo presente instrumento, declara
expressamente que tem pleno conhecimento da língua inglesa e que leu,
compreendeu e livremente aceitou e concordou com os termos e condições
estabelecidas no Plano e no Acordo de Atribuição (Award Agreement em inglês).
Notifications
Exchange Control Information. If you receive shares pursuant to the Award, the
acquisition of the shares should be reported to the Banco de Portugal, for
statistical purposes, if you perform economic, financial, or foreign exchange
operations, and the volume of activity is greater than EUR 100,000. If the
shares are deposited with a commercial bank or financial intermediary in
Portugal, such bank or financial intermediary will submit the report on your
behalf. If the shares are not deposited with a commercial bank or financial
intermediary in Portugal, you are responsible for submitting the report to the
Banco de Portugal.
Romania
Notifications
Exchange Control Information. If you acquire more than 10% of the share capital
in a foreign entity, the acquisition is required to be reported to the National
Bank of Romania (“NBR”) for statistical purposes. You should consult your
personal advisor to determine whether you will be required to submit such
documentation to the NBR.


Insider-Trading Notification. Romanian insider-trading rules prohibit you from
effectuating certain transactions involving shares if you have inside
information about the Company. If you are uncertain whether the insider-trading
rules apply to you, you should consult your personal legal advisor.
Serbia
No country specific provisions.
Slovakia
No country specific provisions.
Slovenia
No country specific provisions.




--------------------------------------------------------------------------------




South Africa
Terms and Conditions
Tax Information. By accepting the RSUs, you agree that, immediately upon vesting
of the RSUs, you may need to notify your employer of the amount of any gain
realized. If you fail to advise your employer of the gain realized upon vesting,
you may be liable for a fine. You will be solely responsible for paying any
difference between the actual tax liability and the amount withheld by your
employer. It is recommended that you consult with your personal tax advisor with
respect to your requirements.
Notifications
Exchange Control Information. Because no transfer of funds from South Africa is
required under the RSUs, no filing or reporting requirements should apply when
the award is granted nor when Ordinary Shares are issued upon vesting of the
RSUs. However, because the exchange control regulations are subject to change,
you should consult your personal advisor prior to vesting and settlement of the
award to ensure compliance with current regulations.
Spain
Terms and Conditions
No Entitlement for Claims or Compensation. By accepting the award of RSUs, you
consent to participation in the Plan, and acknowledge that you have received a
copy of the Plan document. You understand that the Company has unilaterally,
gratuitously and in its sole discretion decided to make awards of RSUs under the
Plan to individuals who may be employees, consultants and directors throughout
the world. The decision is limited and entered into based upon the express
assumption and condition that any RSUs will not economically or otherwise bind
the Company or any Parent, Subsidiary or Affiliate, including your employer, on
an ongoing basis, other than as expressly set forth in the Agreement.
Consequently, you understand that the Award is given on the assumption and
condition that the RSUs shall not become part of any employment contract
(whether with the Company or any Parent, Subsidiary or Affiliate, including your
employer) and shall not be considered a mandatory benefit, salary for any
purpose (including severance compensation) or any other right whatsoever.
Furthermore, you understand and freely accept that there is no guarantee that
any benefit whatsoever shall arise from the award, which is gratuitous and
discretionary, since the future value of the RSUs and the underlying shares is
unknown and unpredictable. You also understand that this Award would not be made
but for the assumptions and conditions set forth hereinabove; thus, you
understand, acknowledge and freely accept that, should any or all of the
assumptions be mistaken or any of the conditions not be met for any reason, the
Award, the RSUs and any right to the underlying shares shall be null and void.
Notifications
Exchange Control Information. You must declare the acquisition of Ordinary
Shares to the Dirección General de Politica Comercial e Inversiones Exteriores
("DGPCIE") of the Ministerio de Economia for statistical purposes. You must also
declare the ownership of any Ordinary




--------------------------------------------------------------------------------




Shares with the Directorate of Foreign Transactions each January while the
shares are owned. In addition, you wish to import the share certificates into
Spain, you must declare the importation of such securities to the DGPCIE. As a
general rule, all payments between Employee and non-residents should be
performed through a Spanish Registered Entity (i.e., bank established in Spain).
When receiving foreign currency payments derived from the ownership of Ordinary
Shares (i.e., dividends or sale proceeds), you must inform the financial
institution receiving the payment of the basis upon which such payment is made.
Should amounts exceed €12,500, you will need to provide the following
information to the Spanish Registered Entity: (i) your name, address, and fiscal
identification number; (ii) the name and corporate domicile of the Company;
(iii) the amount of the payment and the currency used; (iv) the country of
origin; (v) the reasons for the payment; and (vi) further information that may
be required. Exceptions to this rule are when you move funds through a Spanish
resident bank account opened abroad, or when collections and payments are
carried out in cash. These exceptions, however, are subject to their own
reporting requirements.
Tax Information. If you hold assets or rights outside of Spain (including shares
acquired under the Plan), you may have to file an informational tax report with
the tax authorities declaring such ownership. Generally, if the value of your
foreign investments exceeds €50,000, you may have to file this informational
return. Please note that reporting requirements are based on what you have
previously disclosed and the increase in value of such and the total value of
certain groups of foreign assets. Also, the thresholds for annual filing
requirements may change each year. Therefore, you should consult your personal
advisor regarding whether you will be required to file an informational tax
report for asset and rights that you hold abroad.
Sweden
Terms and Conditions
The following shall apply in addition to what is set out under section 2.14 of
the Award Agreement:
Forfeiture of entitlements under the Plan in case of termination shall apply in
case of termination of employment regardless of whether such termination of
employment may be justified under Swedish employment protection legislation, and
regardless of whether such termination may be challenged by you, and regardless
of whether such termination is invalidated by verdict or a court order.
Switzerland
No country specific provisions.
Turkey
Notifications




--------------------------------------------------------------------------------




Securitities Law Informations. Under Turkish law, you are not permitted to sell
Ordinary Shares acquired under the Plan in Turkey. The Ordinary Shares are
currently traded on the Nasdaq Global Select Market, which is located outside of
Turkey, under the ticker symbol “PRGO” and the Ordinary Shares may be sold
through this exchange.
Ukraine
Notifications
Exchange Control Information. Exchange control rules change frequently and you
should consult your personal advisor to determine whether you are required to
obtain a license for obtaining shares of a foreign company from the National
Bank of Ukraine (NBU).
Terms and Conditions
The Award will be outside the scope of your employment or service contract (if
any) and as such will not constitute a part of your compensation package under
the respective employment or service contract.
United Kingdom
Terms and Conditions
Income Tax and National Insurance Contribution Withholding. The following
provision supplements the terms in the Agreement:
If payment or withholding of the income tax due in connection with the RSUs is
not made within ninety (90) days of the end of the U.K. tax year in which the
event giving rise to the income tax liability or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
occurred (the “Due Date”), the amount of any uncollected income tax shall
constitute a loan owed by you to your employer, effective as of the Due Date.
You agree that the loan will bear interest at the then-current official rate of
Her Majesty’s Revenue & Customs (“HMRC”), it shall be immediately due and
repayable, and the Company or your employer may recover it at any time
thereafter by any of the means referred to in Section 2.7 of the Agreement.
Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the U.S. Securities and Exchange
Act of 1934, as amended), you will not be eligible for a loan from the Company
or your employer to cover the income tax liability. In the event that you are a
director or executive officer and the income tax is not collected from or paid
by the Due Date, the amount of any uncollected income tax will constitute a
benefit to you on which additional income tax and national insurance
contributions (“NICs”) will be payable. You will be responsible for reporting
any income tax for reimbursing the Company or your employer the value of any
employee NICs due on this additional benefit.
* * * * *


